When the papers on this motion for reargument were submitted, by direction of the court they were sealed pending an examination to determine what part, if any, was irrelevant or scandalous, so that such part or parts might either be expunged from the record or retained and sealed, in order that publication thereof might not be privileged. An examination reveals irrelevant and scandalous matter which it is not practicable to segregate and expunge from the record. Hence, after the motion was decided the papers were again ordered to be sealed, so that publication thereof may not be privileged. The motion (a) is belated; (b) it is without merit when the moving papers alone are considered, as well as when they are *828considered together with the answering affidavits. Motion for reargument denied, with ten dollars costs to each respondent who opposed the motion, payable by the movant personally. Present —■ Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ.